Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re: The Estate of Linda J. Velvin,                     Original Mandamus & Prohibition
Deceased                                                            Proceedings

No. 06-13-00030-CV                                   Opinion delivered by Justice Moseley,
                                                     Chief Justice Morriss and Justice Carter
                                                     participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED APRIL 19, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk